DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 was considered by the examiner.

Claim Objections
Claim 43 is objected to because of the following informalities:  Claim 43 line 1, “they system of claim 41” should be replaced with “the system of claim 41”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-3, 8, 26, 30, 40-43, 46, 57, 63, 67, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronestedt (US 2011/0106008).
Regarding Claim 1, Kronestedt discloses a system for injecting a drug, comprising: an outer housing (proximal housing (10) and distal housing (100); Fig.1) defining an interior space (space inside the housing where all the components are located) and configured to be held by a patient or user during an injection (the injector has a pen shaped injector that is fully capable of being held by the user or patient); a container (20) disposed or disposable in the interior space (Fig.1), and filled or fillable with the drug (parag.[0030], first sentence); a stopper (23) movably disposed in the container for expelling the drug from the container (Inside the needle shield sleeve a medicament container holder 12 is arranged and inside the container holder a container 20, e.g. a cartridge, a syringe or the like, is arranged containing medicament to be delivered through a needle 22 attached to the container and a stopper 23 sealingly and slidable arranged inside said container; parag. [0030], lines 1-6); a plunger (plunger rod (40)) for acting on the stopper (23) (Further, the proximal end of the proximal section 41 is in contact with the stopper 23 in the medicament container; parag. [0032], last sentence); an energy source (energy accumulating member/ flat spiral spring (80)) outputting or operable to output a force (parag. [0040], lines 4-12); a mechanical linkage (plunger rod driving member (50)) operable to transmit the force output by the energy source (80) to the plunger (40) to cause the plunger to act on the stopper (23) to expel the drug (parag. [0040]); a trigger member (trigger sleeve (70)) selectively engageable with the mechanical linkage (50) to control actuation of the mechanical linkage (the protruding flanges (53) on the plunger rod driving member (50) engages or disengages with slots (73) on the actuating sleeve (70) to control movmenet of the plunger driving member (50)) (parag. [0038], ; the system having a pre-injection state (before usage), wherein the trigger member (70) inhibits actuation of the mechanical linkage (50) (parag.[0038]), and an injection state (ready to use), wherein the trigger member (70) permits actuation of the mechanical linkage (50) (the plunger rod driving member (50) will rotate and move the plunger when the actuating sleeve (70) and the plunger rod driving member (50) are brought out of engagement) (parag. [0040]); and wherein the outer housing (10 and 100) is substantially free of any load caused by the force output by the energy source in the pre-injection state and/or the injection state (the housing (10) is free of any load caused by the force, since the energy accumulating member (80) (located inside the housing) will rotate the plunger rod driving member (50) (due to the output torque from the energy accumulating member (80)) to urge the plunger rod (40) proximally to deliver the medicament. The energy accumulating member (80) does not act on the housing (parags. [0009] and [0040])).
Regarding Claim 2, Kronestedt discloses the system of claim 1, and further discloses wherein, in the pre-injection state (before usage), at least the energy source (80), the plunger (40), the mechanical linkage (50), and the trigger member (70) are operably connected in series to define a first force transmission loop, the first force transmission loop directly or indirectly receiving the force output by the energy source (All the components are connected before usage (parag.[0038]) to form a fist force transition loop. The loop (movements/connection of the parts will respect to each other) will receive the energy accumulated in the flat spring (80) which releases the plunger rod driving member (50) out of engagement from the actuation sleeve (70) to cause a proximal linear movement of the plunge rod (40) to deliver the medicament through the needle (22); parags. [0040]-[0042]).
the system of claim 1, and further discloses the mechanical linkage including a nut (plunger driving member (50)) and a plunger sleeve (container driver (30)), the nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence) and being operably connected to the energy source (80) via the plunger sleeve (30) (abstract) (parag. [010]), the plunger sleeve receiving at least a portion of the plunger in the pre-injection state (Fig.1).
Regarding Claim 8, Kronestedt discloses the system of claim 1, and further discloses comprising an energy source guide (third distal housing (130)) receiving at least a portion of the energy source (the energy accumulating member (80) is located inside the third distal housing (130) as seen in Fig.1), and the mechanical linkage (50) including a plunger sleeve (container driver (30)) receiving at least a portion of the plunger (the container driver (30) receives portion of the plunger rod (40) as seen in Fig.1).
Regarding Claim 26, Kronestedt discloses the system of claim 1, and further discloses comprising: the mechanical linkage including a nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence); a container holder (container holder (12)) receiving at least a portion of the container (20) (parag. [0030], lines 1-6); and wherein the system has a post-injection state wherein the plunger is stationarily positioned in an end-of-dose position (Fig.4) (The container driver slides over along the plunger rod as said plunger rod continues to move towards the proximal end of the device. The injection is completed when the stopper is at the proximal end of the container, FIG. 4; parag. [0042], lines 14-18), and wherein the outer housing (10 and 100) does not bear any load caused by the force output by the energy source in the pre-injection state, the injection state, and/or the post-injection state (the housing (10) is free of any load caused by the force, since the energy accumulating member (80) (located inside the housing) will rotate the plunger rod driving member (50) (due to the output torque from the energy accumulating member (80)) to urge the plunger rod (40) proximally to deliver the medicament. The energy accumulating member (80) does not act on the housing (parags. [0009] and [0040])).
Regarding Claim 30, Kronestedt discloses the system of claim 1, and further discloses comprising: the mechanical linkage including a nut (50) and a plunger sleeve (30), the nut (50) threadably engaging the plunger (40) (parag. [033], first sentence) and being operably connected to the energy source (80) via the plunger sleeve (30) (abstract) (parag. [010]); an energy source guide (130) receiving at least a portion of the energy source (the energy accumulating member (80) is located inside the third distal housing (130) as seen in Fig.1); an energy source housing (second half distal housing (120)) receiving at least a portion of the energy source guide (130) (Fig.1); and wherein the system has a post-injection state (Fig.4) wherein the plunger is stationarily positioned in an end-of-dose position (parag. [0042], lines 14-18).
Regarding Claim 40, Kronestedt discloses the system of claim 1, and further discloses wherein the outer housing (10 and 100) does not bear any load caused by the force output by the energy source in the pre-injection state and/or the injection state (the housing (10) is free of any load caused by the force, since the energy accumulating member (80) (located inside the housing) will rotate the plunger rod driving member (50) (due to the output torque from the energy accumulating member (80)) to urge the plunger rod (40) proximally to deliver the .
Regarding Claim 41, Kronestedt discloses a system for injecting a drug, comprising: a container (20) filled or fillable with the drug (parag.[0030], first sentence); a stopper (23) movably disposed in the container for expelling the drug from the container (parag. [0030], lines 1-6); a plunger (40) for acting on the stopper (23) (parag. [0032], last sentence); an energy source (80) outputting or operable to output a force (parag. [0040], lines 4-12); a mechanical linkage (50) operable to transmit the force output by the energy source (80) to the plunger (40) to cause the plunger to act on the stopper (23) to expel the drug (parag. [0040]); a trigger member (70) selectively engageable with the mechanical linkage (50) to control actuation of the mechanical linkage (parag. [0038], lines 13-17) (parag. [0040], lines 4-12); the system having a pre-injection state (before usage), wherein the trigger member (70) inhibits actuation of the mechanical linkage (50) (parag.[0038]), and an injection state (ready to use), wherein the trigger member (70) permits actuation of the mechanical linkage (50) (the plunger rod driving member (50) will rotate and move the plunger when the actuating sleeve (70) and the plunger rod driving member (50) are brought out of engagement) (parag. [0040]); and wherein, in the pre-injection state (before usage), at least the energy source (80), the plunger (40), the mechanical linkage (50), and the trigger member (70) are operably connected in series to define a first force transmission loop, and wherein the first force transmission loop directly or indirectly receives the force output by the energy source (All the components are connected before usage (parag.[0038]) to form a fist force transition loop. The loop (movements/connection of the parts will respect to each other) will receive the energy accumulated in the flat spring (80) which releases the plunger rod driving member (50) .
Regarding Claim 42, Kronestedt discloses the system of claim 41, and further discloses wherein, in the pre-injection state (before usage), the first force transmission loop is restricted to the operable connection among the energy source, the plunger, and the mechanical linkage (All the components are connected before usage (parag.[0038]) to form a fist force transition loop. The loop (movements/connection of the parts will respect to each other) will receive the energy accumulated in the flat spring (80) which releases the plunger rod driving member (50) out of engagement from the actuation sleeve (70) to cause a proximal linear movement of the plunge rod (40) to deliver the medicament through the needle (22); parags. [0040]-[0042]).
Regarding Claim 43, Kronestedt discloses they system of claim 41, and further discloses comprising: the mechanical linkage including a nut (50) and a plunger sleeve (30), the nut threadably engaging the plunger (parag. [033], first sentence) and being operably connected to the energy source (80) via the plunger sleeve (30) (abstract) (parag. [010]), the plunger sleeve (30) receiving at least a portion of the plunger in the pre-injection state (Fig.1); an energy source guide (130) receiving at least a portion of the energy source (the energy accumulating member (80) is located inside the third distal housing (130) as seen in Fig.1); and an energy source housing (120) receiving at least a portion of the energy source guide (130) (Fig.1).
Regarding Claim 46, Kronestedt discloses the system of claim 41, and further discloses comprising: an energy source guide (130) receiving at least a portion of the energy source (80) (the energy accumulating member (80) is located inside the third distal housing (130) as ; and the mechanical linkage (50) including a plunger sleeve (30) receiving at least a portion of the plunger (Fig.1).
Regarding Claim 57, Kronestedt discloses the system of claim 41, and further discloses comprising: the mechanical linkage including a nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence); and a container holder (12) receiving at least a portion of the container (20) (parag. [0030], lines 1-6).
Regarding Claim 63, Kronestedt discloses the system of claim 41, and further discloses comprising: the mechanical linkage including a nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence); a container holder (12) receiving at least a portion of the container (20) (parag. [0030], lines 1-6); and wherein the system has a post-injection state (Fig.4) wherein the plunger (40) is stationarily positioned in an end-of-dose position (The container driver slides over along the plunger rod as said plunger rod continues to move towards the proximal end of the device. The injection is completed when the stopper is at the proximal end of the container, FIG. 4; parag. [0042], lines 14-18).
Regarding Claim 67, Kronestedt discloses the system of claim 41, and further discloses comprising: the mechanical linkage including a nut (50) and a plunger sleeve (30), the nut threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence) and being operably connected to the energy source (80) via the plunger sleeve (30) (abstract) (parag. [010]); an energy source guide (130) receiving at least a portion of the energy source (the energy accumulating member (80) is located inside the third distal housing (130) as seen in ; an energy source housing (120) receiving at least a portion of the energy source guide (130) (Fig.1); and wherein the system has a post-injection state (Fig.4) wherein the plunger is stationarily positioned in an end-of-dose position (The container driver slides over along the plunger rod as said plunger rod continues to move towards the proximal end of the device. The injection is completed when the stopper is at the proximal end of the container, FIG. 4; parag. [0042], lines 14-18).
Regarding Claim 75, Kronestedt discloses the system of claim 41, and further discloses comprising: a nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence); a container holder (12) receiving at least a portion of the container (20) (parag. [0030], lines 1-6); a front housing (proximal housing (10)) receiving at least a portion of the container holder (12) (Fig.1); and a rear housing (distal housing (100)) receiving at least a portion of the energy source (the distal housing (100) has three housings: a first half distal housing (110), a second half distal housing (120), and a third distal housing(130) wherein the distal housing (130) receives the flat spiral spring (80) as seen in Fig.1) (parag. [0034]); and wherein the system has a post-injection state (Fig.4) wherein the plunger is stationarily positioned in an end-of-dose position (The container driver slides over along the plunger rod as said plunger rod continues to move towards the proximal end of the device. The injection is completed when the stopper is at the proximal end of the container, FIG. 4; parag. [0042], lines 14-18).

Claims 1 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forster (WO 2018/226565).
a system for injecting a drug, comprising: an outer housing (housing (102); Fig.1) defining an interior space (space inside the housing where all the components are located) and configured to be held by a patient or user during an injection (the injector has a pen shaped injector that is fully capable of being held by the user or patient); a container (syringe barrel (112)) disposed or disposable in the interior space (Fig.1), and filled or fillable with the drug (The syringe barrel 112 stores a medicament to be injected into a user, and has a first end 112a, a second end 112b, and a longitudinal axis "L"; parag. [0032], first sentence); a stopper movably disposed in the container for expelling the drug from the container (So configured, when the plunger rod 162 advances such that the plunger face 164 impacts a portion of the syringe barrel 112 (such as a stopper), the deformation region 192 collapses to dampen the effects of the impact force; parag. [0058], last sentence); a plunger (plunger rod (162)) for acting on the stopper (parag. [0058], last sentence); an energy source (torque spring (180)) outputting or operable to output a force (An inner portion 180a of the torque spring 180 is coupled to the rod portion 172 of the plunger rod guide 170 via any known approach to exert a force on the plunger rod guide 170 causing the plunger rod guide 170 to rotate about axis L; parag. [0048], first sentence) (So configured, when the injector 100 is actuated, the torque spring 180 begins to unwind, thus exerting a torque on the plunger rod guide 170 which causes it to rotate about the axis L; parag. [0063], first sentence); a mechanical linkage (frame member (152)) operable to transmit the force output by the energy source (180) to the plunger (162) to cause the plunger to act on the stopper to expel the drug (parag. [0046]); a trigger member (plunger rod guide (170)) selectively engageable with the mechanical linkage (152) to control actuation of the mechanical linkage (An inner portion 180a of the torque spring 180 is coupled to the rod portion 172 of the plunger rod guide 170 via ; the system having a pre-injection state (before actuating the injector), wherein the trigger member (170) inhibits actuation of the mechanical linkage (152) (movement of the plunger rod guide (170) initiates movement of the frame member (152), so the plunger rod guide (170) does not move before actuating the injector) (parag. [0048]), and an injection state (after actuating the injector), wherein the trigger member permits actuation of the mechanical linkage (parag. [0048], first sentence); and wherein the outer housing (102) is substantially free of any load caused by the force output by the energy source in the pre-injection state and/or the injection state (the housing (102) is free of any load caused by the torque of the spring, since the torque spring (180) (located inside the housing) will rotate the plunger rod guide (170) (due to the torque from the torque spring (180)) to urge the plunger rod (162) proximally to deliver the medicament. The torque spring (180) does not act on the housing (parags. [0048] and [0063]).
Regarding Claim 41, Forster discloses a system for injecting a drug, comprising: a container (112) filled or fillable with the drug (The syringe barrel 112 stores a medicament to be injected into a user, and has a first end 112a, a second end 112b, and a longitudinal axis "L"; parag. [0032], first sentence); a stopper movably disposed in the container for expelling the drug from the container (So configured, when the plunger rod 162 advances such that the plunger face 164 impacts a portion of the syringe barrel 112 (such as a stopper), the deformation region 192 collapses to dampen the effects of the impact force; parag. [0058], last sentence);Preliminary Amendment a plunger (162) for acting on the stopper (parag. [0058], last sentence); an energy source (180) outputting or operable to output a force (An inner portion 180a of the torque spring 180 is coupled to the rod portion 172 of the plunger rod guide 170 via any known approach to exert a ; a mechanical linkage (152) operable to transmit the force output by the energy source (180) to the plunger (162) to cause the plunger to act on the stopper to expel the drug (parag. [0046]); a trigger member (170) selectively engageable with the mechanical linkage (152) to control actuation of the mechanical linkage (An inner portion 180a of the torque spring 180 is coupled to the rod portion 172 of the plunger rod guide 170 via any known approach to exert a force on the plunger rod guide 170 causing the plunger rod guide 170 to rotate about axis L; parag. [0048], first sentence); the system having a pre-injection state (before actuating the injector), wherein the trigger member (170) inhibits actuation of the mechanical linkage (152) (movement of the plunger rod guide (170) initiates movement of the frame member (152), so the plunger rod guide (170) does not move before actuating the injector) (parag. [0048]), and an injection state (after actuating the injector), wherein the trigger member permits actuation of the mechanical linkage (parag. [0048], first sentence); and wherein, in the pre-injection state, at least the energy source (180), the plunger (162), the mechanical linkage (152), and the trigger member (170) are operably connected in series to define a first force transmission loop, and wherein the first force transmission loop directly or indirectly receives the force output by the energy source (All the components are connected before usage to form a fist force transition loop. The loop (movements/connection of the parts will respect to each other) will receive the torque from the torque spring (180) that rotates the plunger rod guide (170) to urge the plunger rod (162) proximally to deliver the medicament; parags. [0046], [0048], and [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kronestedt (US 2011/0106008); in view of Plumptre (US 2016/0008549).
Regarding Claim 11, Kronestedt discloses all the limitations of claim 1 above.
Kronestedt does not appear to disclose the plunger having a threaded interior surface threadably engaging a threaded exterior surface of the container.
Plumptre teaches it was known in the art to have a lead screw piston rod (9; Fig.1) comprising two counter-handed threads that engage inner threads (16) of the inner body (4) (container) (parag. [0125]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kronestedt to incorporate the teachings of Plumptre to have a plunger with interior threads that engage with the external threads of the container in order to ensure the engagement between the plunger and the container.
Regarding Claim 49, Kronestedt discloses all the limitations of claim 41 above.
Kronestedt does not appear to disclose the plunger having a threaded interior surface threadably engaging a threaded exterior surface of the container.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kronestedt to incorporate the teachings of Plumptre to have a plunger with interior threads that engage with the external threads of the container in order to ensure the engagement between the plunger and the container.

Claims 15,19, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (WO 2018/226565) embodiment 1 (Figs. 1, 4a, and 5a); in view of Forster embodiment 2 (Fig.6).
Regarding Claim 15, Forster, embodiment 1, discloses the system of claim 1, and further discloses  comprising: the mechanical linkage including a plunger sleeve (152) receiving at least a portion of the plunger (the frame member (152) receives portion of the plunger rod (162) as seen in Fig.1); a damper (damper mechanism (190)) operable to reduce a velocity of the plunger (162) prior to acting on the stopper (Upon the torque spring exerting a torque on the plunger rod guide, the damper mechanism exerts an opposing force on the plunger rod guide to reduce an impact force and/or speed between the plunger assembly and the syringe assembly; parag. [0013], last sentence); a damper housing (housing/area between the inner surface (102a) of the housing (102) and the outer surface (174a) of the cup portion (174)) receiving at least a portion of the damper (For example, Figs. 4a and 5a illustrate a damper mechanism 190a in the form of a viscous fluid being disposed in an area between an inner surface 102a of the housing 102 and an outer surface 174a of the cup portion 174 of the plunger rod guide 170; parag. [0052], lines 3-5); and an energy source housing (cap (102b)).

Forster, embodiment 2 (Fig.6), teaches it was known in the art to have a spring guide (320; Fig.6) that receives a torque spring (310). The cap (102b) in embodiment 1 is fully capable of receiving at least portion of the spring guide (320) of embodiment 2, since the spring guide is located around the torque spring and the torque spring in embodiment 1 is located within the cap (102b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster embodiment 1 to incorporate the teachings of Forster embodiment 2 to have an energy source guide that receives portion of the energy source in order to improve actuation efficiency and consistency (The injector 300 includes a housing 302 and a torque spring 310 that is guided by a spring guide 320 to improve actuation efficiency and consistency; parag. [0064], lines 3-4).
Regarding Claim 19, Forster, embodiment 1, as modified discloses the system of claim 15, and further discloses comprising: the mechanical linkage including a nut (152) threadably engaging the plunger (The threaded interface between the plunger rod 162 and the frame member 152 provides a translation between the input torque of the torque spring 180 and the output axial force; parag. [0051], first sentence); and a container holder (see below) receiving at least a portion of the container (the container holder (see below) receives the barrel (112) as seen in the figure below).

    PNG
    media_image1.png
    506
    485
    media_image1.png
    Greyscale









Regarding Claim 53, Forster, embodiment 1, the system of claim 41, and further discloses comprising: the mechanical linkage including a plunger sleeve (152) receiving at least a portion of the plunger (the frame member (152) receives portion of the plunger rod (162) as seen in Fig.1); a damper (190) operable to reduce a velocity of the plunger (162) prior to acting on the stopper (Upon the torque spring exerting a torque on the plunger rod guide, the damper mechanism exerts an opposing force on the plunger rod guide to reduce an impact force and/or speed between the plunger assembly and the syringe assembly; parag. [0013], last sentence); a damper housing (housing/area between the inner surface (102a) of the housing (102) and the outer surface (174a) of the cup portion (174)) receiving at least a portion of the damper (For example, Figs. 4a and 5a illustrate a damper mechanism 190a in the form of a viscous fluid being disposed in an area between an inner surface 102a of the housing 102 and an outer surface 174a of the cup portion 174 of the plunger rod guide 170; parag. [0052], lines 3-5); and an energy source housing (102b).

Forster, embodiment 2 (Fig.6), teaches it was known in the art to have a spring guide (320; Fig.6) that receives a torque spring (310). The cap (102b) in embodiment 1 is fully capable of receiving at least portion of the spring guide (320) of embodiment 2, since the spring guide is located around the torque spring and the torque spring in embodiment 1 is located within the cap (102b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster embodiment 1 to incorporate the teachings of Forster embodiment 2 to have an energy source guide that receives portion of the energy source in order to improve actuation efficiency and consistency (The injector 300 includes a housing 302 and a torque spring 310 that is guided by a spring guide 320 to improve actuation efficiency and consistency; parag. [0064], lines 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783 
      

/NATHAN R PRICE/
Supervisory Patent Examiner, Art Unit 3783